DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of Group I, claims 1-18 in the reply filed on November 22, 2022 is acknowledged.  
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19-24 are withdrawn as being drawn to non-elected invention. Claims 1-18 are under examination in this Office action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 23, 2022 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pardi et al. (Nature Communications, March 2, 2017, p. 1-8).
Pardi et al. disclose a nucleic acid molecule encoding one or more synthetic antibodies, wherein the nucleic acid molecule comprises at least one selected from the group consisting of a nucleotide sequence encoding an anti-HIV synthetic antibody; b) a nucleotide sequence encoding a fragment of an anti-HIV synthetic antibody.
Thus, by this disclosure Pardi et al. anticipate the present claims. 

Claims 1-3, 8 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bjorkman et al. (WO 2016/054296 A2 in IDS on November 23, 2022).
Bjorkman et al. disclose a nucleic acid molecule encoding one or more synthetic antibodies, wherein the nucleic acid molecule comprises at least one selected from the group consisting of a nucleotide sequence encoding an anti-HIV synthetic antibody; b) a nucleotide sequence encoding a fragment of an anti-HIV synthetic antibody and a cleavage domain (see claims 1-20, Examples 1-6). Bjorkman et al. disclose a nucleotide comprising an expression vector and a leader sequence and a pharmaceutically acceptable excipient (see Figure 24 and Example 5).
Thus, by this disclosure Bjorkman et al. anticipate the present claims. 



Claim Objection
Claims 4-7, and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648